
	
		I
		111th CONGRESS
		2d Session
		H. R. 4534
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2010
			Mr. Kildee (for
			 himself, Ms. Wasserman Schultz,
			 Mr. Grijalva,
			 Mr. Lewis of Georgia,
			 Mr. Hinchey,
			 Ms. Lee of California,
			 Mrs. Davis of California,
			 Mr. Cleaver,
			 Ms. DeLauro,
			 Mr. Peters,
			 Mr. Holt, Mrs. Miller of Michigan,
			 Mrs. Maloney,
			 Mr. Conyers,
			 Ms. Linda T. Sánchez of California,
			 Ms. Herseth Sandlin,
			 Mrs. Capps,
			 Ms. Schakowsky, and
			 Mr. Rangel) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To amend title 40, United States Code, to require that
		  restrooms in public buildings be equipped with baby changing
		  facilities.
	
	
		1.Baby changing facilities in
			 restrooms in public buildings
			(a)In
			 generalChapter 33 of title
			 40, United States Code, is amended—
				(1)by redesignating sections 3314, 3315, and
			 3316 as sections 3315, 3316, and 3317, respectively; and
				(2)by inserting after
			 section 3313 the following new section:
					
						3314.Baby changing
				facilities in restrooms
							(a)Additional
				Requirement for the Construction, Alteration, and Acquisition of Public
				BuildingsExcept as provided
				in subsection (b) and subject to any reasonable accommodations that may be made
				for individuals in accordance with the Americans with Disabilities Act (42
				U.S.C. 12101 et seq.), a restroom in a public building shall be a family
				restroom or shall otherwise be equipped with baby changing facilities that the
				Administrator determines are physically safe, sanitary, and appropriate.
							(b)ExceptionsThe requirement under subsection (a) shall
				not apply to—
								(1)a restroom in a
				public building that is not available for public use; or
								(2)a restroom in a public building that
				contains clear and conspicuous signage indicating where a family restoom is
				located within the same section or corridor of such public building.
								(c)DefinitionsIn this section:
								(1)The term
				baby changing facility means a table or other device suitable
				for changing the diaper of a child age 3 or under.
								(2)The term
				family restroom means a restroom that has been specifically
				equipped to accommodate use by men and women for the purpose of changing of the
				diaper of a child and aiding a child in the restroom.
								.
				(b)Clerical
			 amendmentThe analysis for
			 such chapter is amended by striking the items relating to sections 3314, 3315,
			 and 3316 and inserting the following:
				
					
						3314. Baby changing facilities in
				restrooms.
						3315. Delegation.
						3316. Report to Congress.
						3317. Certain authority not affected.
				
					
					.
			(c)ApplicabilityThe
			 requirement under subsection (a) shall apply—
				(1)in the case of a
			 public building constructed, altered, or acquired by the Administrator of
			 General Services on or after the date that is one year after the date of the
			 enactment of this section, beginning on that date; and
				(2)in the case of a
			 public building not described in paragraph (1), beginning on the date that is 2
			 years after the date of the enactment of this section.
				
